Citation Nr: 0617779	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  03-18 427	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1977 to August 
2000.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The appellant's claims file was thereafter transferred to the 
RO in Newark, New Jersey.

A hearing was conducted at the Board's central office in 
Washington, DC, by the undersigned in March 2005.  In October 
2005, the Board remanded the claimant's appeal to the RO for 
additional evidentiary development.  


FINDING OF FACT

Giving the veteran the benefit of the doubt, the objective 
and probative medical evidence of record demonstrates that 
the veteran's currently diagnosed hypertension is related to 
his period of active military service.


CONCLUSION OF LAW

Resolving the reasonable doubt in the veteran's favor, 
hypertension was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 and Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Preliminary Matters-Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005)).  In 
addition, VA has published regulations to implement many of 
the provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2005)).

With regard to the VCAA, it appears clear in this case that 
all obtainable evidence identified by the appellant relative 
to the issue adjudicated in this decision has been obtained 
and associated with the claims folder.  VA notified the 
veteran of the evidence needed to substantiate his claim in a 
November 2003 letter and he testified during the October 2005 
Board hearing.  The record on appeal is sufficient to resolve 
the matter of service connection for hypertension.  In view 
of the disposition below, no useful purpose would be served 
by delaying the adjudication of this issue further to conduct 
additional development pursuant to the VCAA.   

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.	Legal Analysis

The veteran claims entitlement to service connection for 
hypertension.  He and his representative argue that 
hypertension was incurred in service.  The Board agrees.
Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, the law 
provides that, where a veteran served ninety days or more of 
active military service, and cardiovascular-renal disease 
(including hypertension) becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309 (2005).  While the disease need not be diagnosed within 
the presumption period, it must be shown, by acceptable lay 
or medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own medical 
determinations and it must have plausible reasons, based upon 
medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

The probative medical of evidence includes January 1992 and 
December 1993 service medical records that show diagnoses of 
hypertension.  A June 2000 service medical record states that 
high blood pressure was discovered during the veteran's 
retirement physical examination.  As to other germane 
evidence of disease relatively close in time to his August 
2000 separation from service, two May 2000 base clinical 
records are revealing; one includes a diagnosis of borderline 
hypertension, the other records a diastolic blood pressure 
number higher than 90.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7101, Note (1) (2005).

Post-service medical records include competent medical 
evidence from September 2003 and March 2005 VA treatment 
records, as well as findings of a November 2004 VA 
examination, to the effect that the veteran currently has 
hypertension.  

Pursuant to the Board's October 2005 remand, the veteran was 
afforded a VA examination in December 2005.  The examination 
report indicates that the VA examiner reviewed the claims 
file and examined the appellant, and concluded that the 
veteran's hypertension existed while in service and recently 
worsened.  The VA physician opined that "it is at least as 
likely as not that the patient's hypertension began while in 
the military."

In light of the foregoing, the Board finds that the evidence 
of record is consistent with the veteran's contentions that 
his currently diagnosed hypertension was incurred during 
active military service.

Accordingly, in resolving doubt in the veteran's behalf, the 
Board concludes that service connection for hypertension is 
in order.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. 3.102, 
3.303.

ORDER

Service connection for hypertension is granted.


____________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


